         Case 3:20-cv-00120-PSH Document 9 Filed 09/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


DEBBIE ROBERTS                                                          PLAINTIFF


VS.                       CASE NO. 3:20CV00120 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                    DEFENDANT




                                      ORDER


      The defendant’s unopposed motion for additional time (docket entry no. 8) in

which to file a response to the complaint brief is granted and he is directed to submit

his response on or before November 3, 2020.

      IT IS SO ORDERED this 8th day of September, 2020.



                                 ___________________________________
                                 UNITED STATES MAGISTRATE JUDGE
